DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-8 in the reply filed on 3/14/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
Claims 1-8 are objected to because of the following informalities:
The phrase “a substantially planar material” in line 2 of claim 1 should be changed to the phrase “a planar material”.
The phrase “the material” in line 3 of claim 1, lines 1-2 of claim 3, line 1 of claim 4, line 1 of claim 5 and line 1 of claim 6 should be changed to the phrase “the planar material”.
The phrase “the image” in line 1 of claim 2, line 1 of claim 3 and line 1 of claim 5, should be changed to the phrase “the visual image”.
The phrase “the backing” in line 2 of claim 5 should be changed to the phrase “the releasable backing”.
The term “material” in line 2 of claim 7 should be changed to the phrase “the planar material”.
The phrase “the vinyl” in line 3 of claim 8 should be changed to the phrase “the vinyl material”.
The phrase “the backing” in line 4 of claim 8 should be changed to the phrase “the removable backing”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites the limitation “the periphery” in line 3. There is insufficient antecedent basis for this limitation in the claim.
It is advised changing the phrase “the periphery” to the phrase “a periphery”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Witkowski (US 2003/0217489).

Regarding claim 1, Witkowski discloses a label comprising a first layer (paragraph [0064]), a second layer (paragraph [0064]) and an adhesive layer interposed between the first layer and the second layer (paragraph [0064]) and wherein sticker images are printed on either a first layer or a second layer (paragraph [0064]).
The limitation of “A device for changing the appearance of a fishing lure” is an intended use limitation that would be inherently met by the structure of the label of Witkowski being the same as the structure of the device as claimed in claim 1.

The label reads on the claimed device. The sticker images read on the claimed visual image. The first layer reads on the claimed planar material. The surface of the first layer having the sticker image printed thereon reads on the claimed first surface. The surface of the first layer having the adhesive layer disposed thereon reads on the claimed second surface opposite the first surface.

Regarding claim 3, the printing of a visual image onto the first surface of the planar material by ink-jet printing is a product-by-process limitation.
“Even though the product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." (In re Thorpe, 227 USPQ 964,966) Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).


The second layer reads on the claimed releasable backing as this layer does not include the sticker images and the cuts do not extend to this layer thereby making it releasable from the adhesive layer.

Regarding claim 5, Witkowski discloses the label comprising cuts circumventing the sticker image and extending through the layer with the sticker image but not the layer that does not include the sticker image (paragraph [0064]).
The second layer reads on the claimed releasable backing as this layer does not include the sticker images and the cuts do not extend to this layer. The cuts circumventing the sticker image and extending through the layer with the sticker image but not the layer that does not include the sticker image reads on the claimed planar material being scored around the image without cutting through the releasable backing.

Regarding claim 7, Witkowski discloses the label comprising sticker images printed on either a first layer or a second layer (paragraph [0064]).
The sticker images printed on either a first layer or a second layer reads on the claimed multiple images printed on a sheet of the planar material.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Witkowski (US 2003/0217489).

Regarding claim 2, Witkowski does not appear to disclose the sticker images being in the form of baitfish, insects, crustaceans, amphibians, reptiles, mammals or random geographic shapes.
However, it would have been obvious to one of ordinary skill in the art to make the sticker image into one of these claimed forms as it would be a design choice.
It has been held that “matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Witkowski (US 2003/0217489) in view of Koike et al (US 2008/0118718).

Witkowski is relied upon as described above.

Regarding claim 6, Witkowski does not appear to explicitly disclose the label comprising the planar material being a vinyl material.

However, Koike discloses a label (Abstract) comprising a substrate layer comprising ethylene vinyl acetate (paragraph [0018]).
The substrate layer comprising ethylene vinyl acetate reads on the claimed planar material comprising a vinyl material as ethylene vinyl acetate comprises a vinyl functional group and would be considered to be a vinyl material.

Witkowski and Koike are analogous art because they are from the same field of labels. Witkowski is drawn to a label (see paragraph [0064] of Witkowski). Koike is drawn to a label (see Abstract of Koike).

It would have been obvious to one of ordinary skill in the art having the teachings of Witkowksi and Koike before him or her, to modify the label of Witkowski to include the .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Witkowski (US 2003/0217489) in view of Koike et al (US 2008/0118718).

Regarding claim 8, Witkowski discloses a label comprising a first layer (paragraph [0064]), a second layer (paragraph [0064]) and an adhesive layer interposed between the first layer and the second layer (paragraph [0064]), wherein sticker images are printed on either a first layer or a second layer (paragraph [0064]) and cuts circumventing the sticker image and extending through the layer with the sticker image but not the layer that does not include the sticker image (paragraph [0064]).
The limitation of “A device for changing the appearance of a fishing lure” is an intended use limitation that would be inherently met by the structure of the label of Witkowski being the same as the structure of the device as claimed in claim 8.
The limitation “adhering the planar material to the fishing lure” is functional language that would inherently met by the by the structure of the label of Witkowski being the same as the structure of the device as claimed in claim 8.
The label reads on the claimed device. The sticker images read on the claimed image. The first layer reads on the claimed material. The surface of the first layer having the adhesive layer disposed thereon reads on the claimed adhesive side. The second layer reads on the claimed removable backing as this layer does not include the sticker 
Witkowski does not appear to disclose the image being in the form of a fishing bait.
However, it would have been obvious to one of ordinary skill in the art to make the image into a fishing bait as it would be a design choice.
It has been held that “matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.”  Please see MPEP 2144.04 and In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).

Witkowski does not appear to explicitly disclose the label comprising the material being a vinyl material.

However, Koike discloses a label (Abstract) comprising a substrate layer comprising ethylene vinyl acetate (paragraph [0018]).
The substrate layer comprising ethylene vinyl acetate reads on the claimed planar material comprising a vinyl material as ethylene vinyl acetate comprises a vinyl functional group and would be considered to be a vinyl material.



It would have been obvious to one of ordinary skill in the art having the teachings of Witkowksi and Koike before him or her, to modify the label of Witkowski to include the substrate layer of ethylene vinyl acetate of Koike for the first layer of Witkowski because having a substrate layer comprising ethylene vinyl acetate provides a layer that has good waterproofness (paragraph [0018] of Koike).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SATHAVARAM I REDDY/Examiner, Art Unit 1785